Opinion issued June 3, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00544-CV
____________

IN RE WOODY K. LESIKAR, INDIVIDUALLY, AS TRUSTEE OF THE
WOODROW V. LESIKAR FAMILY TRUST, TRUSTEE OF THE WOODY K.
LESIKAR SPECIAL TRUST AND INDEPENDENT EXECUTOR OF THE
ESTATE OF WOODROW V. LESIKAR, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator has filed a petition for writ of mandamus complaining of Judge May’s
May 27, 2005 order, which denied relator’s motion for continuance.  Relator also
contends the trial court abused its discretion by quashing relator’s discovery
subpoenas on April 11, 2005.
          Relator has also filed a motion requesting that we stay the trial, which is set for
June 6, 2005.
          We overrule the motion to stay and deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.